Citation Nr: 1039333	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  07-24 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from November 1943 
to April 1946.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In April 2010, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his claim.  
A complete transcript is of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Veteran's PTSD is shown to be productive of occupational and 
social impairment with reduced reliability and productivity, and 
is not severe enough to cause occupational and social impairment 
with deficiencies in most areas.   


CONCLUSION OF LAW

The criteria for the assignment of an increased rating in excess 
of 50 percent for posttraumatic stress disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.130, 
Diagnostic Code 9411 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in June 2006, 
prior to the initial RO decision that is the subject of this 
appeal.  The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  The Veteran has also been afforded a hearing before 
the undersigned Veterans Law Judge.  This duty also assisting him 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The service treatment 
records are in the file and the Veteran has indicated that there 
are no records of treatment for PTSD.  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examination obtained in this case is more than adequate for 
rating the disorder.  

Therefore, the medical evidence has been obtained in order to 
make an adequate determination as to this claim.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the issue 
on appeal has been met.  38 C.F.R. § 3.159(c) (4). 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Hence, no further notice or assistance is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable; therefore, the question of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU rating) has not been raised.  
See Rice v. Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 2009); 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Further, there is no objective evidence indicating that there has 
been a material change in the severity of the appellant's 
service-connected disorder since he was last examined.  See 38 
C.F.R. § 3.327(a) (2009).  The examination in this case is 
adequate upon which to base a decision.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal has 
been met.  See 38 C.F.R. § 3.159 (c)(4) (2009). 

Increased Evaluation for PTSD

The Veteran contends that his PTSD is more severely disabling 
than reflected in the 50 percent rating now assigned, and that a 
higher rating is warranted.  

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected condition adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set in the Schedule for Rating Disabilities.   38 
U.S.C.A. § 1155, 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify various disabilities and the criteria for specific 
ranges.  VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 
Vet. App. 589 (1991).  If two disability evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when assigning a 
disability evaluation, where service connection has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  Reasonable doubt as to the degree of disability will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.  The Board 
will also consider entitlement to staged ratings to compensate 
for times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 9411 provides that a 50 percent rating is  
warranted for PTSD where there is occupational and social 
impairment with reduced reliability and productivity due to such  
symptoms as: flattened affect, circumstantial, circumlocutory, or  
stereotyped speech; panic attacks more than once a week; 
difficulty understanding complex commands; impairment of short 
and long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130.   

A 70 percent rating is warranted where there is occupational and  
social impairment, with deficiencies in most areas, such as work,  
school, family relations, judgment, thinking, or mood, due to  
such symptoms as: suicidal ideation; obsessional rituals which  
interfere with routine activities; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or  
depression affecting the ability to function independently,  
appropriately, and effectively; impaired impulse control (such as  
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  Id.   

A 100 percent rating is warranted where there is total  
occupational and social impairment, due to such symptoms as:  
gross impairment of thought processes or communication;  
persistent delusions or hallucinations; grossly inappropriate  
behavior; persistent danger of hurting self or others;  
intermittent inability to perform activities of daily living  
(including maintenance of minimal personal hygiene);  
disorientation to time or place; and memory loss for names of  
close relatives, own occupation, or own name.  Id.  

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic 
and Statistical Manual of Mental Disorders, 4th ed. 1994).  
Although GAF scores are important in evaluating mental disorders, 
the Board must consider all the pertinent evidence of record and 
set forth a decision based on the totality of the evidence.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Board notes 
that an examiner's classification of the level of psychiatric 
impairment, by words or by a GAF score, is to be considered, but 
is not determinative in and of itself, of the percentage rating 
to be assigned.  VAOPGCPREC 10-95. 

A GAF of 21 to 30 is defined as behavior considerably influenced 
by delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or an inability 
to function in almost all areas (e.g., stays in bed all day, no 
job, home or friends).  A GAF score of 31 to 40 is indicative of  
some impairment in reality testing or communication (e.g., speech  
is at times illogical, obscure or irrelevant) or major impairment  
in several areas, such as work or school, family relations,  
judgment, thinking or mood (e.g., avoiding friends, neglecting  
family, inability to work).  A GAF score of 41 to 50 is 
indicative of serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job, etc.).  A GAF score of 51 to 60 is defined as 
moderate symptoms (e.g. flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers). 

The record reflects that the Veteran was examined by VA in July 
2006.  The claims file was reviewed.  The Veteran complained of 
intrusive memories and recollections related to WWII.  He 
reported that he stays alone.  He reported that he is not under 
counseling and takes no psychotropic medication.  He stated that 
he is alone, unmarried and socially isolated.  The examiner noted 
that the Veteran was friendly, cooperative and had good eye 
contact.  It was noted that he was unshaven.  His affect was 
anxious and his mood was depressed.  He denied homicidal or 
suicidal or psychotic thought disorder.  He had difficulty with 
recent memory.  His judgment was good and fund of knowledge was 
above average.  His insight was very limited.  There was only a 
few hours in time lost from work.  There was no impairment in 
thought process, social functioning or post military stressors 
and normal activities of daily living.  The diagnosis was, PTSD, 
and the GAF was 44 which was noted to reflect significant impact 
on the Veteran's PTSD has on his level of functioning, 
particularly his social functioning.  

The Veteran testified before the undersigned in April 2010.  He 
stated that he was not taking any kind of medication, that he was 
often depressed, lonely and isolated.  He stated all of his 
friends had died and he was lonely and felt isolated.  The 
Veteran noted that he has one sister who is disabled that he 
visits around Christmas time and that he talks to her on the 
phone.  He noted that he did not have crying spells.  He stated 
that he dreams about the war.  He indicated that he was not 
seeing a doctor for PTSD.  He indicated that he kept his hygiene 
up, and that he becomes angry at times.  He noted that he did not 
socialize with people.  He also testified that he had a couple of 
female friends and that he has thought about trying to meet a 
lady that he could see but did not know where to go.  He stated 
that he walked to the grocery store and cooked for himself.  The 
Veteran testified that he has panic attacks once every couple of 
months.  He stated that he had no suicidal thoughts.  

Based on the above evidence, the Board finds that the Veteran is 
not entitled to a disability rating in excess of 50 percent for 
his service-connected PTSD at any time during the appeal period.  
The next-higher disability rating of 70 percent contemplates 
occupational and social impairment with deficiencies in most 
areas, such as work,  school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or  depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as  unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130.   

Here, the Veteran has recurrent memories of stressful events in 
service, lives alone and avoids people.  He has been found to be 
depressed and have sleep problems.  However, the record as noted 
above, does not show suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); or an inability to establish and 
maintain  effective relationships.

According to the Veteran's July 2006 VA examination he denied 
suicidal or homicidal ideations, and he testified that he did not 
have suicidal ideation.  This shows that he was not a persistent 
danger of hurting himself or others.  He has stated that he has 
panic attacks once every few months, (not near-continuous) and 
that he maintains his personal hygiene.  The Veteran was noted to 
have no impairment in thought process, social functioning or post 
military stressors and normal activities of daily living.  There 
is no showing of any violent behavior.  He has also maintained a 
relationship with his sister and has admitted to having 
relationships with a couple of close friends.  

Regarding difficulty in adapting to stressful circumstances, it 
is noteworthy that the Veteran has appeared at a hearing, and for 
VA examination.  There is no recent documentation therein of 
difficulty being attributed to his post- traumatic stress 
disorder.  Although the Veteran may have some difficulty in 
establishing and maintaining effective work and social 
relationships, there is no demonstration of a complete inability 
to establish or maintain effective relationships.  

In addition a rating in excess of 70 percent is not warranted.  
The Veteran does not have the symptoms required for a 100 percent 
rating, such as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, grossly 
inappropriate behavior, memory loss for names of close relatives 
or his own name, and intermittent inability to perform basic 
minimal hygiene.  The preponderance of the evidence demonstrates 
that the Veteran is not entitled to a disability rating in excess 
of 50 percent.  

Although the Veteran's GAF score was 44 on VA examination in July 
2006, that score cannot be conclusively dispositive as to the 
Veteran's level of impairment.  GAF scores are merely parts of a 
whole body of evidence that must be and has been considered in 
arriving at a decision.  As detailed above, VA examination fails 
to reflect in the Veteran behavior indicative of the GAF score of 
44 enumerated above.  The Board finds that the objective medical 
findings contained within the examination are more probative of 
the Veteran's level of impairment from his post-traumatic stress 
disorder, than is the GAF score that was assigned.  Accordingly, 
the Board finds that the Veteran has been most appropriately 
evaluated at his current rating that a rating in excess of 50 
percent is not warranted.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West); Gilbert v. Derwinski, 1 
Vet. App 49 (1990).

Extraschedular Considerations

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  Id. 
at 115.  If the schedular rating criteria do reasonably describe 
the Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.  

A rating has been assigned, both by the RO, that contemplate the 
disability and symptomatology of the manifestation of the 
Veteran's disability.  There are no manifestations of the 
Veteran's PTSD that have not contemplated by the rating schedule 
and assigned an adequate evaluation based on evidence showing the 
symptomatology and/or disability.  Therefore, no referral for 
extraschedular consideration is required and no further analysis 
is in order.  



ORDER

An increased evaluation for PTSD beyond 50 percent is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


